gaughf properties l p balazs ventures llc a partner other than the tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date a partnership entered a complicated series of transactions involving currency options and stock trades two llcs and an s_corporation also took part in the transactions all four enti- ties were formed in and were owned either directly or indirectly by h and or w the transactions were intended to yield losses that would offset substantial unrealized gains in stock owned by h by inflating outside_basis in the partner- ship h and w were indirect partners of the partnership but did not list certain information identifying themselves as part- ners on the partnership’s tax_return r was in possession of certain information identifying h and w as partners which r had obtained when certain forms were filed with him on behalf of the four entities in r possessed additional identifying information which he had obtained as a result of a summons issued to the law firm which had helped h and w complete the transactions however the identifying information was not furnished to r in accordance with certain requirements of sec_301_6223_c_-1t temporary proced admin regs fed reg date a notice of final_partnership_administrative_adjustment fpaa was issued in date p claimed that the statutory period for assessment was closed at the time the fpaa was issued while r made various arguments that the statutory period for assessment remained open this issue was separated from the remaining issues for trial held the statutory period for assessing tax attributable to partnership items was still open under i r c sec e with respect to h and w at the time the fpaa was issued held further the doctrine_of estoppel does not preclude r’s asserting that the statutory period for assessment was open with respect to h and w david de coursey aughtry and william e buchanan for petitioner john aletta william franklin castor and edsel ford hol- man jr for respondent opinion goeke judge on date respondent mailed a notice of final_partnership_administrative_adjustment fpaa to the tax_matters_partner tmp for gaughf properties l p verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gaughf sep jamie united_states tax_court reports that gaughf properties gaughf properties concerning the tax_year ended tye date the fpaa reflected respondent’s deter- mination to recognize dollar_figure in gross_income resulting from the expiration of a currency option described further infra some issues in the case have been separated for purposes of trial and opinion the issues for decision are failed whether on date the statutory period for assessing tax attributable to partnership items was open under section e with respect to the gaughfs we hold that it was and whether under the doctrine_of estoppel respondent should be precluded from asserting the statutory period for assessing tax attributable to partnership items was open on date with respect to the gaughfs we hold the doctrine_of estoppel does not preclude respondent’s assertion background gaughf properties was a limited_partnership formed under south carolina law on date and was termi- nated before the timely filing of the petition on date at all relevant times the gaughfs have been married and have resided in south carolina formation of the entities involved during kpmg persuaded the gaughfs that they should participate in a series of complicated stock and option transactions plan through the chicago office of a national law firm jenkens gilchrist j g on the advice of j g and kpmg the gaughfs asked their attorney maurice holloway to form four entities the gaughfs were told they needed to complete the plan gaughf enterprises llc gaughf enterprises was a single-member limited_liability_company formed under south carolina law on date and was wholly owned at trial and on brief respondent asserted that the statutory period for assessment is open under sec_6501 because andrew and nan gaughf gaughfs omitted substantial gross_income from their tax_return in the light of the recent u s supreme court decision in united_states v home concrete supply llc u s ll 132_sct_1836 respond- ent now concedes this argument unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gaughf sep jamie gaughf props l p v commissioner by mr gaughf as such during gaughf enterprises was a disregarded_entity for federal_income_tax purposes on date mr holloway filed a form ss-4 application_for employer_identification_number on behalf of gaughf enterprises with the entity control unit at respond- ent’s service_center in atlanta georgia this form ss-4 identified gaughf enterprises as a disregarded_entity balazs ventures llc balazs ventures was a single- member limited_liability_company formed under south caro- lina law on date and was wholly owned by mrs gaughf as such during balazs ventures was a disregarded_entity for federal_income_tax purposes as with gaughf enterprises on date mr holloway filed a form ss-4 on behalf of balazs ventures with the entity control unit at respondent’s service_center in atlanta georgia this form ss-4 identified balazs ventures as a disregarded_entity on date mr gaughf acting on behalf of gaughf enterprises and mrs gaughf acting on behalf of balazs ventures executed a limited_partnership agreement for gaughf properties the limited_partnership agreement listed gaughf enterprises and balazs ventures as the only partners in gaughf properties also on date a certificate of limited_partnership for gaughf properties was filed with the secretary of state’s office for the state of south carolina and a certificate of existence limited part- nership was issued on date mr holloway filed a form ss-4 on behalf of gaughf properties with the entity control unit at respondent’s service_center in atlanta georgia on date bodacious inc bodacious was organized as a corporation under south carolina law mr gaughf owned of bodacious and was its president for tax_year bodacious filed an election to be classified as a subchapter_s_corporation on date mr holloway filed a form ss-4 on behalf of bodacious with the entity control unit at respondent’s service_center in atlanta georgia each form ss-4 filed by mr holloway stated that it was filed on account of the start of a new business each entity listed the gaughfs’ personal address in south carolina as the entity’s mailing address on its form ss-4 the forms ss- verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gaughf sep jamie united_states tax_court reports for gaughf properties gaughf enterprises and bodacious also listed mr gaughf as the principal officer general_partner grantor owner or trustor provided mr gaughf ’s social_security_number and were signed by mr gaughf the form ss-4 for balazs ventures listed the same information for mrs gaughf the filing of the forms ss-4 to obtain employer identifica- tion numbers was part of mr holloway’s standard procedure in forming entities for his clients other than the forms ss- mr holloway did not file any other documents with the internal_revenue_service irs on behalf of the gaughfs or entities related to them laying the groundwork to offset gains in stock owned by mr gaughf per an investor profile prepared by j g for mr gaughf j g contemplated increasing the basis in gaughf properties through a sec_754 step up in the partnership in order to offset unrealized gains mr gaughf had in stock he owned in quanta services inc quanta j g charged the gaughfs dollar_figure for its assistance with the plan investment accounts with deutsche bank bt alex brown llc a division of deutsche bank subsidiaries inc and bt alex brown llc which are indirect subsidiaries of deutsche bank were set up for gaughf enterprises gaughf prop- erties and bodacious to complete the plan on date dollar_figure was deposited into gaughf enterprises’ account on date gaughf enterprises entered into two currency option transactions with deutsche bank regarding the japanese yen consisting of a long and a short currency option the termination_date for these options was date the stated premium for the long cur- above his signature on the form ss-4 for gaughf properties mr gaughf was identified as andrew jackson gaughf jr member of gaughf enterprises llc general_partner of gaughf properties l p the investor profile prepared by j g stated that mr gaughf- has gain in quanta stock that has not yet been sold so it is likely that we will be doing the sec_754 step up in the partnership however it is possible that stock price will rise quickly and client will need to sell suddenly we concluded that client would keep the stock out of the partnership for the first days and if not sold during that period it would be contributed to the partnership for the step up if the stock must be sold in the first day period it will quickly be put into the s-corp and be sold from there verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gaughf sep jamie gaughf props l p v commissioner rency option was dollar_figure million and the stated premium for the short currency option was dollar_figure5 million on date gaughf enterprises transferred the currency options to gaughf properties as a contribution_to_capital on the same date dollar_figure representing the net premium for entering into the currency options was trans- ferred from the gaughf enterprises account to deutsche bank to pay for the options the dollar_figure remaining in gaughf enterprises’ account was then transferred on date to gaughf properties’ account as a con- tribution to capital on the same date mr gaughf executed an agreement between gaughf enterprises and bodacious under which dollar_figure of the dollar_figure contributed to gaughf prop- erties from gaughf enterprises would instead be deemed to be a contribution from bodacious to gaughf properties on date the currency options held by gaughf properties terminated according to their terms according to a legal opinion issued to mr gaughf by j g mr gaughf ’ sec_5 basis in gaughf properties after the con- tribution of the currency options should include the cost of the long option contributed without adjustment for the short option on date gaughf enterprises assigned its general and limited_partnership interests in gaughf prop- erties to bodacious and balazs ventures assigned its general_partnership interest in gaughf properties to bodacious retaining its limited_partnership_interest according to the written assignments of the interests the assignments were made to bodacious as a substitute general_partner of gaughf properties not as an assignee on the same date the gaughfs executed a liquidation agreement on behalf of bodacious and balazs ventures terminating gaughf prop- erties the liquidation agreement provided that any and all assets of the partnership held by the partnership as of the date of dissolution shall be distributed to the partners prorata in accordance with the schedule attached hereto the attached schedule stated that bodacious was entitled to of partnership assets while balazs ventures was enti- tled to the remaining of partnership assets on the legal opinion discussed mr gaughf ’s basis in gaughf properties even though he only indirectly owned partnership interests verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gaughf sep jamie united_states tax_court reports date bodacious received dollar_figure from gaughf properties as a result of the liquidation the quanta stock transactions in addition to the investment accounts through deutsche bank bt alex brown llc brokerage accounts for both gaughf properties and bodacious were established with edward d jones co l p edward jones mr gaughf also had a brokerage account with edward jones on date mr gaughf transferred big_number shares of quanta stock from his edward jones account to the boda- cious edward jones account on date boda- cious sold the big_number shares of quanta stock for prices ranging from dollar_figure to dollar_figure after commissions and expenses were deducted the stock sale generated net_proceeds of dollar_figure on date mr gaughf transferred an addi- tional big_number shares of quanta stock from his edward jones account to the bodacious edward jones account on date bodacious then transferred these shares to the gaughf properties edward jones account also on date mr gaughf transferred an additional big_number shares of quanta stock from his edward jones account directly to the gaughf properties edward jones account on date gaughf properties then transferred in liquidation the big_number shares of quanta it then owned to the bodacious edward jones account the next day bodacious sold the big_number shares for net_proceeds of dollar_figure after commissions and expenses the additional dollar_figure was nontaxable dividend income from deutsche bank alex brown cash reserve fund inc -tax free ser paid to gaughf properties despite the fact that the liquidation agreement provides that the assets of gaughf prop- erties would be distributed to its partners pro_rata in accordance with each partner’s percentage ownership in gaughf properties balazs ventures did not receive any assets upon liquidation of gaughf properties it is unclear why respondent argued that the stock sale was actually three separate stock sales of big_number shares at dollar_figure big_number shares at dollar_figure and big_number shares at dollar_figure given that each sale block had the same order number we believe it more likely that the shares were actually part of one trade which because of a lack of sufficient shares for sale at one particular price extended over three different prices the shares were transferred to bodacious in liquidation of gaughf properties because gaughf enterprises assigned its general and limited_partnership interests in gaughf properties to bodacious and balazs ventures assigned its general_partnership interest in gaughf prop- erties to bodacious on date as previously described verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gaughf sep jamie gaughf props l p v commissioner according to a legal opinion issued to mr gaughf by j g the big_number quanta shares transferred to bodacious in liquida- tion of gaughf properties had an increased basis as a result of the inflated outside partnership basis in gaughf properties held by mr gaughf resulting from the currency options transactions as a result the legal opinion stated that boda- cious recognized a significant long-term_capital_loss upon its sale of the big_number shares on date petitioner has stipulated that the basis in the quanta stock was incorrectly overstated for purposes of the period of limitation issue considered in this opinion tax returns of the gaughfs gaughf properties and bodacious the gaughfs jointly bodacious and gaughf properties timely filed their tax returns on or before date each of these three returns was prepared by kathy nall of kpmg and was filed with the irs service_center in atlanta georgia the legal opinion issued by j g was used to help prepare the returns ms nall was a manager in kpmg’s tax department at the time she prepared the returns for the gaughfs gaughf prop- erties and bodacious however she left kpmg in and all her client files including those relating to the gaughfs gaughf properties and bodacious remained with kpmg at trial she was unable to recall most of the work she had com- pleted on behalf of the gaughfs gaughf properties and bodacious the parties stipulated that respondent issued summonses to kpmg at some unestablished time but the point was not well developed as discussed further infra before filing the tax returns for the gaughfs gaughf prop- erties and bodacious ms nall sent an email to her boss seeking clarification on certain items ms nall noted that of the dollar_figure contribution made to gaughf properties from gaughf enterprises dollar_figure was a deemed contribution from bodacious ms nall stated in the email that this transaction made it look as though bodacious was a partner in gaughf properties yet it was not listed as a partner on any gaughf properties schedule_k-1 partner’s share of income deductions credits etc ms nall also stated that the agree- verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gaughf sep jamie united_states tax_court reports ments relating to the cash contributions did not indicate that balazs ventures was a partner in gaughf properties on its partnership return gaughf properties listed gaughf enterprises as its tmp gaughf properties reported no taxable_income tax-exempt_interest income of dollar_figure and an ordinary_loss of dollar_figure the schedule m-2 analysis of part- ners’ capital accounts attached to gaughf properties’ part- nership return reported total capital contributions of dollar_figure and total distributions of dollar_figure the dollar_figure distribution was specifically identified as a cash distribution three schedules k-1 were attached to the gaughf prop- erties partnership return two of these were for gaughf enterprises as gaughf properties identified gaughf enter- prises as holding two separate partnership interests of and in gaughf properties the third schedule_k-1 was for balazs ventures on the schedules k-1 gaughf prop- erties reported contributions of dollar_figure and dollar_figure from gaughf enterprises as well as a dollar_figure contribution from balazs ventures gaughf properties also reported distribu- tions of dollar_figure and dollar_figure to gaughf enterprises as well as a dollar_figure distribution to balazs ventures gaughf prop- erties’ partnership return did not mention bodacious the gaughf properties tax_return did not make clear how the partnership calculated the total of dollar_figure in capital contributions received in the light of the transactions described supra the return made no mention of the big_number quanta shares contributed by bodacious and mr gaughf the dollar_figure contribution from gaughf enterprises the deemed dollar_figure contribution from bodacious or the currency options contributed by gaughf enterprises however considering these transactions it appears that the dollar_figure was reached by adding dollar_figure and dollar_figure in cash contributions the net stated currency option premiums which equaled dollar_figure and an additional dollar_figure representing the big_number quanta shares contributed the bodacious return was signed by mr gaughf and did not mention gaughf properties by name the bodacious return included a statement entitled bodacious inc sec_351 disclosure statement which indicated that on december the market_value of the big_number quanta shares on date the date the shares were contributed to gaughf properties was dollar_figure dollar_figure per share verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gaughf sep jamie gaughf props l p v commissioner bodacious received from mr gaughf an interest in an unnamed partnership having a basis of dollar_figure that mr gaughf received no property money or securities in exchange and that bodacious assumed no liabilities as a result of the transfer the bodacious return also reported that bodacious sold big_number shares of quanta stock on date the return reported the sale price of these big_number shares was dollar_figure and the reported cost_basis in the shares was dollar_figure the bodacious return did not explain how this cost_basis in the quanta shares sold was calculated on statement of their joint tax_return the gaughfs reported a long-term_capital_loss flowing from bodacious of dollar_figure equal to bodacious’ reported cost_basis in the quanta shares minus the sale proceeds had the gaughfs sold the quanta stock without going through the previous transactions in an attempt to inflate its basis the result would have instead been a capital_gain of approximately dollar_figure million the gaughfs’ return also included a sec_351 statement claiming that mr gaughf had a tax basis in gaughf propertie sec_12 of dollar_figure which was transferred to bodacious on date j g summons and information provided by j g on date respondent issued a john doe sum- mons to j g in connection with an audit to determine whether the firm was liable for penalties as a promoter of a tax_shelter the summons requested that j g produce the names addresses and taxpayer identification numbers tins for taxpayers who from date through date participated in any transaction which was or later became a listed_transaction or other potentially_abusive_tax_shelter organized or sold by j g’s chicago office j g did not comply with the john_doe_summons asserting on this reported dollar_figure cost_basis is the result of the inflated outside_basis in gaughf properties purportedly attaching to the block of big_number quanta shares which was distributed to bodacious upon the liquidation of gaughf properties unlike the sec_351 statement included with the bodacious return the sec_351 statement included with the gaughfs’ return did identify gaughf properties by name a john_doe_summons is any summons where the name of the taxpayer under investigation is unknown and therefore not specifically identified internal_revenue_manual pt date verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gaughf sep jamie united_states tax_court reports attorney-client_privilege grounds that it could not disclose the information on date the department of justice as counsel for the irs filed a petition in the u s district_court for the northern district of illinois seeking to enforce the summons by order dated date the district_court granted the petition and enforced the summons on date j g provided a list of existing and or former clients of j g to the department of justice in compliance with the summons this list included mr gaughf ’s name address and tin as well as a reference to his being involved in a transaction with j g for tax_year the revenue_agent who had been investigating j g received the list shortly after it was pro- duced by j g on date respondent’s office_of_professional_responsibility used the information supplied to write mr gaughf a letter advising him of the investigation of j g on or about date j g provided the revenue_agent investigating it with a set of approximately big_number compact disks cds containing documents relating to various existing or former clients of j g a list of such j g clients and an index of the documents which were stored on the cds the cds included approximately pages of documents per- taining to the transactions involving the gaughfs gaughf properties bodacious balazs ventures and gaughf enter- prises the names addresses and tins of the gaughfs gaughf properties bodacious balazs ventures and gaughf enterprises were also provided on some of the documents on the cds the cds contained copies of the forms ss-4 filed with respondent for gaughf properties gaughf enterprises and balazs ventures the cds contained a company profile of gaughf enterprises which included mr gaughf ’s name address and social_security_number and identified him as owning of gaughf enterprises the company profile also contained the employee for gaughf enterprises a similar company profile for balazs ventures with the same information pertaining to that llc and mrs gaughf was also provided on the cds in addition the cds contained the articles of organization for both identification_number it appears that no information pertaining to mrs gaughf was provided on this list but in- sufficient evidence was introduced to definitively reach this conclusion information pertaining to mrs gaughf was certainly provided by j g at a later time as discussed infra verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gaughf sep jamie gaughf props l p v commissioner gaughf enterprises and balazs ventures both of which pro- vided information about the gaughfs similar to the informa- tion found in the company profiles the revenue_agent who received the cds did not conduct examinations of the j g clients he stored the cds in his office in illinoi sec_15 and also downloaded them onto a com- puter in his office but did not disseminate the information they contained throughout the irs or advertise the fact that he had such information however as word got around other irs personnel began to call the revenue_agent to request documents for particular j g clients which the rev- enue agent would then supply audits of returns of the gaughfs gaughf properties and bodacious on date a revenue_agent different from the one investigating j g was assigned to audit returns of the gaughfs and their related entities for tax_year this revenue_agent was initially provided with the gaughfs’ tax_return and on date was also provided with the j g documents pertaining to the gaughfs on date the revenue_agent used information on the gaughfs’ tax_return to send them a letter notifying them that their tax_return had been selected for examination on date the revenue_agent sent a letter to the gaughfs enclosing written requests for information and docu- ments noted on forms information document requests the gaughfs provided no information or docu- ments in response to the requests on date the same revenue_agent auditing the gaughfs’ return sent a letter to gaughf enterprises as the tmp of gaughf properties notifying it that gaughf prop- erties’ tax_return for had been selected for examination on the same date the revenue_agent sent written request sec_15 during the relevant years the revenue_agent did not work at any irs service_center for all relevant years the revenue_agent worked in either chicago or downers grove park illinois the revenue_agent testified that he was very protective of the information and that other irs employees would have to learn of the fact that he had the cds through some of these son of boss coordinators that were around this revenue_agent worked out of san jose california at the time he was auditing returns of the gaughfs and their entities the revenue_agent received tax returns for gaughf properties and bodacious approximately one month after he was provided with the j g documents verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gaughf sep jamie united_states tax_court reports for information and documents noted on forms to gaughf enterprises as the tmp for gaughf properties no information or documents were provided in response to the requests on date the gaughfs and their certified_public_accountant porter thompkins executed form 872-i con- sent to extend the time to assess tax as well as tax attributable to items of a partnership regarding tax_year on date an irs group manager executed the form 872-i agreement on behalf of respondent the form 872-i extended the limitations_period for respondent to assess tax_liabilities against the gaughfs for tax_year including liabilities attributable to any partnership items affected items computational adjustments and partnership items converted to nonpartnership_items until date however the form 872-i agreement had no effect unless a limitations_period applicable for respondent to timely assess any of the tax_liabilities covered by the form 872-i was open on date the day the agreement was executed on behalf of respondent on date respondent issued a notice of beginning of administrative_proceeding nbap to both gaughf enter- prises and balazs ventures on date respondent issued the fpaa which is the basis of this case for gaughf properties’ tye date the fpaa was issued to gaughf enterprises as tmp for gaughf properties on date balazs ventures a partner other than the tmp timely filed a petition_for_readjustment of partnership items under code sec_6226 on behalf of gaughf prop- erties contesting the fpaa petitioner claimed in the petition that on date the statutory period for assessment for gaughf properties’ tye date was no longer open this issue was separated from other issues in the case for purposes of trial and opinion additional information relevant to petitioner’s estoppel argument at the time the fpaa was issued respondent argued that there was omitted income resulting from the expiration of the short currency option the commissioner advanced similar justification for extending the statutory period for verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gaughf sep jamie gaughf props l p v commissioner assessment in another case highwood partners v commis- sioner docket no the commissioner withdrew this argument in highwood partners on date but presented alternative arguments why the statutory period for assessment was properly extended in that case however the commissioner later withdrew his alternative arguments and conceded that case in its entirety on date trial for this case was set for date but on date was continued to date at respondent’s request at a date hearing respondent stated that he was still contemplating whether to assert that there was omitted income resulting from the expiration of the short currency option in addition respondent stated that three other grounds supported the extension of the statutory period for assessment the section e issue being considered in this opinion the sec_6501 issue that respondent conceded after trial as a result of the recent supreme court decision in united_states v home concrete supply llc u s ll 132_sct_1836 and that it was gaughf properties rather than bodacious that sold big_number shares of quanta stock and failed to report a gain on the sale of approximately dollar_figure on date we continued the trial of this case to date on date respondent conceded his original short option income position regarding the statutory period for assessment in this case on date we allowed respondent to amend his answer to the petition to assert his three other alternative statutory-period-for-assessment argu- ments less than a month later respondent conceded that his argument that it was gaughf properties that sold big_number shares of quanta stock and failed to report a gain on the sale was incorrect the parties then proceeded to trial on the remaining two issues i burden_of_proof discussion generally taxpayers bear the burden of proving by a preponderance_of_the_evidence that the determinations of the commissioner are incorrect rule a 290_us_111 taxpayers raising affirmative verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gaughf sep jamie united_states tax_court reports defenses such as the expiration of the period of limitations also typically bear the burden of proving those defenses apply 119_tc_140 petitioner argues that respondent should bear the burden_of_proof because respondent’s argument that the statutory period for assessing tax attributable to partnership items remains open with respect to the gaughfs under section e constitutes a new_matter under rule a and respondent bears the burden of proving the factual foundation for any exception to the normal three-year limita- tions period once petitioner demonstrates that respondent issued the notice beyond that period however because we decide this case on the basis of the preponderance of the evi- dence we need not decide upon which party the burden_of_proof rests see 131_tc_185 ii whether the statutory period for assessing tax attributa- ble to partnership items was open on date under section e with respect to the gaughfs section e provides sec e unidentified partner if- the name address and taxpayer_identification_number of a partner are not furnished on the partnership return for a partnership taxable_year and a the secretary before the expiration of the period otherwise pro- vided under this section with respect to such partner mails to the tax_matters_partner the notice specified in paragraph of sec_6223 with respect to such taxable_year or b the partner has failed to comply with subsection b of sec_6222 relating to notification of inconsistent treatment with respect to any partnership_item for such taxable_year the period for assessing any_tax imposed by subtitle a which is attrib- utable to any partnership_item or affected_item for such taxable_year shall not expire with respect to such partner before the date which i sec_1 year after the date on which the name address and taxpayer identifica- tion number of such partner are furnished to the secretary respondent argues that the statutory period for assessing tax attributable to partnership items against the gaughfs was open under section e at the time the fpaa was issued because gaughf properties’ partnership return for respondent has not argued that sec e a applies in this case verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gaughf sep jamie gaughf props l p v commissioner tye date gaughf properties return failed to furnish certain information identifying the gaughfs as partners in gaughf properties the gaughfs failed to comply with sec_6222 and the gaughfs’ taxpayer information was never furnished to respondent in accord- ance with the requirements of regulations applicable under section e petitioner makes various counterarguments why the statutory period for assessment is not open under section e we address each of respondent’s statutory- period-for-assessment arguments below as well as the argu- ments made by petitioner a whether the gaughf properties return furnished the gaughfs’ names addresses and tins respondent claims that the gaughf properties return failed to furnish the gaughfs’ names addresses and tins as required by section e petitioner does not dispute this fact but states that the gaughfs are not listed because under respondent’s applicable regulations and filing instruc- tions for u s partnership returns were required to include schedules k-1 for their direct partners not those holding an interest in those direct partners the court in 765_fsupp_1003 c d cal addressed a similar situation in which information regarding an indirect_partner required to satisfy section e was not included on the partnership return the court held that although indirect partners were not required to be listed on a partnership return section e nonetheless applied to indirect partners costello f_supp pincite in support of its holding the court cited sec_301_6229_e_-1t temporary proced admin regs fed reg date which provides in perti- nent part that a partner who is not properly identified on the partnership return including an indirect_partner remains an unidentified partner for purposes of section e until information furnished emphasis supplied to the commissioner identifying is the court noted that sec_1 income_tax regs required that only immediate part- ners be listed on a partnership return while this regulation was later removed it was effective for tax years ending during see fed reg date petitioner has argued that sec_301_6229_e_-1t temporary proced admin regs fed continued verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gaughf sep jamie united_states tax_court reports we agree with the u s district_court for the central dis- trict of california that section e applies to indirect partners see sec_301_6229_e_-1t temporary proced admin regs supra therefore because the gaughf prop- erties return failed to furnish the gaughfs’ names addresses and tins the first of respondent’s statutory- period-for-assessment arguments is satisfied b whether the gaughfs failed to comply with sec_6222 one of the requirements for extending the statutory period for assessment under section e is that the partner has failed to comply with subsection b of sec_6222 relating to notification of inconsistent treatment with respect to any partnership_item for such taxable_year sec e b sec_6222 provides that if the partnership has filed a return but the partner’s treatment on his return is or may be inconsistent with the treatment of the item on the part- nership return then the partner may file with the secretary a statement identifying the inconsistency in order to satisfy sec_6222 and therefore cause section e b to be inapplicable respondent argues that the gaughfs failed to comply with sec_6222 claiming that the gaughfs treated part- nership items of gaughf properties on their personal return in a manner inconsistent with how gaughf properties treated those items on the gaughf properties return and did not notify respondent of this inconsistent treatment peti- tioner claims that respondent points to i no inconsistent treatment ii of a partnership_item iii by a partnership and a partner-as required by sec_6222 reg date is invalid under 467_us_837 as discussed further infra we find the regulation is valid this conclusion is consistent with sec_6223 which requires the commissioner to send nbaps and fpaas to indirect partners rather than direct partners if the commissioner is fur- nished with sufficient information identifying indirect partners sec_6222 provides that in the case of a partner receiving incorrect information from the partnership the partner is treated as having filed a statement identifying an inconsistency with the secretary if the partner a demonstrates to the satisfaction of the secretary that the treatment of the partnership_item on the partner’s return is consistent with the treatment of the item on the schedule furnished to the partner by the partnership and b elects to have sec_6222 apply with respect to that item neither party has argued the applica- bility of sec_6222 in this case verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gaughf sep jamie gaughf props l p v commissioner whether the gaughfs treated partnership items of gaughf properties on their personal tax_return in a manner inconsistent with how gaughf properties treated those items on the gaughf properties return partnership items are defined to include not only items of income gain loss deduction or credit of the partnership but also the accounting practices and the legal and factual determinations that underlie the determination of the amount timing and characterization of items of income credit gain loss deduction etc of the partnership sec_301_6231_a_3_-1 b proced admin regs part- nership items also include contributions to and distributions from the partnership to the extent that a determination of such items can be made from deter- minations that the partnership is required to make with respect to an amount the character of an amount or the percentage interest of a partner in the partnership for purposes of the partnership books_and_records or for purposes of furnishing information to a partner id para a given these definitions for the term partnership_item we find that the contributions of the currency options and the big_number shares of quanta stock to gaughf properties as well as the distribution of the big_number quanta shares to bodacious upon gaughf properties’ liquidation were partnership items the contribution and distribution of the quanta shares were determinations that gaughf properties was required to make for purposes of furnishing information to its partners the currency options contributed likewise affected amounts required to be reported to the partners on their schedules k- the currency options also affected the income reported by gaughf properties which reported an ordinary_loss of dollar_figure when the options terminated according to their terms we find that on their return the gaughfs treated these partnership items inconsistently from the way they were treated on the gaughf properties return although much of the property contributed to gaughf properties came from either gaughf enterprises or bodacious and the big_number schedule_k-1 requires a partnership to state capital contributions received from a partner in a given year as well as withdrawals and distributions made to the partner verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gaughf sep jamie united_states tax_court reports shares were distributed to bodacious from gaughf prop- erties we find that any inconsistent treatment of these part- nership items by gaughf enterprises and bodacious should also be considered as inconsistent treatment by the gaughfs because gaughf enterprises was a disregarded_entity and bodacious was an s_corporation whose income and losses flowed through to the gaughfs’ personal return see sec_6231 the term ‘partner’ means any person whose income_tax_liability under subtitle a is deter- mined in whole or in part by taking into account directly or indirectly partnership items of the partnership emphasis supplied gaughf properties netted the amounts of the stated pre- miums for the two currency options in reporting the value of the capital contributions on its return however bodacious and hence the gaughfs treated only the long option as a capital_contribution to gaughf properties for purposes of determining the basis in the big_number quanta shares distributed to bodacious upon the liquidation of gaughf properties this resulted in an incorrect overstatement of bodacious’s basis in the quanta stock which was not accounted for on gaughf properties’ return when bodacious subsequently sold the stock the result was a claimed capital_loss of dollar_figure instead of a capital_gain of approximately dollar_figure million which would have resulted had the basis not been overstated in addition to the inconsistent treatment by bodacious the gaughfs also directly treated partnership items inconsist- ently from the way they were reported on the gaughf prop- erties return a sec_351 statement was included with the gaughfs’ tax_return which claimed that mr gaughf had a tax basis in gaughf properties of dollar_figure this figure included mr gaughf ’s accounting for the con- tribution of the long option to gaughf properties contributed by gaughf enterprises a disregarded_entity without accounting for the contribution of the short option also contributed by gaughf enterprises this was inconsistent with the netting of the currency options used by gaughf properties in determining and reporting the capital contribu- tions it received from its partners for the foregoing reasons we find that the gaughfs treated partnership items of gaughf properties on their per- verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gaughf sep jamie gaughf props l p v commissioner sonal return in a manner which was inconsistent with their treatment on the gaughf properties return whether the gaughfs notified respondent of inconsistent treatment of partnership items on their personal tax_return and the gaughf properties return as previously mentioned if a partner’s treatment of a part- nership item on the partner’s return is inconsistent with the treatment of the item on the partnership return then the partner must file with the secretary a statement identifying the inconsistency in order to satisfy sec_6222 and therefore cause section e b to be inapplicable sec- tion b -1t temporary proced admin regs fed reg date provides this statement must be filed through the commissioner’s form prescribed for that purpose during the relevant period the required form was form_8082 notice of inconsistent treatment or administra- tive adjustment request instructions for form_8082 rev date see also 118_tc_541 petitioner has not argued that the gaughfs filed a form_8082 at trial the gaughfs testified that they had no recollec- tion of ever filing a form_8082 the revenue_agent assigned to audit the returns of the gaughfs and their related entities testified that the administrative file he maintained in connection with the audit contained no form_8082 ms nall who prepared the returns for the gaughfs and their entities could not recall filing a form_8082 considering these facts we find that the gaughfs did not notify respondent that they treated partnership items of gaughf properties on their per- sonal return in a manner which was inconsistent with their treatment on the gaughf properties return given our findings that the gaughfs treated partner- ship items of gaughf properties on their personal return in a manner which was inconsistent with their treatment on the gaughf properties return and did not notify respondent of this inconsistent treatment we conclude that the gaughfs failed to comply with sec_6222 thus the second of respondent’s statutory-period-for-assessment argu- ments is satisfied verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gaughf sep jamie united_states tax_court reports c whether information identifying the gaughfs as indirect partners in gaughf properties was furnished to res- pondent more than one year before the fpaa was issued section e provides that if certain information identi- fying a partner is not furnished on the partnership return for a partnership taxable_year and that partner fails to comply with the requirements pertaining to inconsistent treatment of partnership items for that taxable_year the period for assessing any_tax attributable to any partnership or affected_item for such taxable_year remains open with respect to such partner until year after the date on which the name address and taxpayer_identification_number of such partner are furnished to the secretary regarding furnishing such information sec_301_6229_e_-1t temporary proced admin regs supra provides that a partner who is not properly identified on the partnership return including an indirect_partner remains an unidentified partner for pur- poses of section e until identifying information is fur- nished as provided in sec_301_6223_c_-1t sec_301_6223_c_-1t temporary proced admin regs fed reg date provides in perti- nent part- a in general in addition to the names addresses and profits interests as shown on the partnership return the service will use additional information as provided in this section for purposes of administering sub- chapter c of chapter of the code b procedure for furnishing additional information- in general any person may furnish additional information at any time by filing a written_statement with the service where statement must be filed a statement furnished under this section shall generally be filed with the service_center with which the part- nership return is filed however if the person filing the statement knows that the notice described in sec_6223 beginning of an administra- tive proceeding has already been mailed to the tax_matters_partner the statement shall be filed with the internal_revenue_service office that mailed such notice contents of statement the statement shall- both sec_301_6229_e_-1t temporary proced admin regs supra and sec_301 c - 1t temporary proced admin regs fed reg date are effective for the year in issue effective with partnership taxable years beginning on or after date the commissioner has issued final regulations on the subject matter at hand see sec_301_6229_e_-1 sec_301_6223_c_-1 proced admin regs the temporary regulations applicable herein are similar to the final regulations verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gaughf sep jamie gaughf props l p v commissioner i identify the partnership each partner for whom information is sup- plied and the person supplying the information by name address and tax- payer identification_number ii explain that the statement is furnished to correct or supplement ear- lier information with respect to the partners in the partnership iii specify the taxable_year to which the information relates iv set out the corrected or additional information and v be signed by the person supplying the information c no incorporation by reference to previously furnished documents incorporation by reference of information contained in another document previously furnished to the internal_revenue_service will not be given effect for purposes of sec_6223 or e for example reference to a return filed by a pass-thru_partner which contains identifying informa- tion with respect to the indirect partners of that pass-through partner is not sufficient to identify the indirect partners unless a copy of the docu- ment referred to is attached to the statement d information supplied by a person other than the tax_matters_partner the service may require appropriate verification in the case of information furnished by a person other than the tax_matters_partner the 30-day period referred to in paragraph b of this section shall not begin until that verification is supplied f service may use other information in addition to the information on the partnership return and that supplied on statements filed under this section the service may use other information in its possession for example a change in address reflected on a partner’s return in admin- istering subchapter_c of chapter of the code however the service is not obligated to search its records for information not expressly furnished under this section the that identifying respondent argues information referred to in section e was not furnished to him because no documents he received satisfy the requirements of sec_301_6223_c_-1t temporary proced admin regs supra in addition to contesting respondent’s position peti- tioner argues that respondent failed to prove that he did not receive the required respondent actually used information in his possession which identified the gaughfs as indirect partners in gaughf prop- erties and supplied their names addresses and tins and sec_301_6229_e_-1t temporary proced admin regs supra which incorporates sec_301_6223_c_-1t temporary proced admin regs supra regarding the procedure for furnishing identifying information for purposes of section e is invalid from kpmg information verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gaughf sep jamie united_states tax_court reports for the reasons stated below we reject each of petitioner’s arguments and find that the information required pursuant to section e and the applicable regulations identifying the gaughfs as partners in gaughf properties was not fur- nished to respondent as a result we find that the third of respondent’s statutory-period-for-assessment arguments is satisfied whether documents received by respondent satisfy the requirements of sec_301_6223_c_-1t temporary proced admin regs respondent does not dispute that he received extensive amounts of information regarding the gaughfs from j g including their names joint address tins and status as indirect partners in gaughf properties as well as forms ss-4 for each of bodacious gaughf properties gaughf enterprises and balazs ventures which contained various pieces of identifying information regarding the gaughfs and their relationships to the various entities however respondent argues certain elements of sec_301_6223_c_-1t temporary proced admin regs supra were not satisfied by this information we agree that sec_301_6223_c_-1t b temporary proced admin regs supra provides that a correcting statement shall gen- erally be filed with the irs service_center with which the partnership return is filed an exception exists if the per- son filing the statement knows that the notice described in sec_6223 beginning of an administrative pro- ceeding has already been mailed to the tax_matters_partner sec_301_6223_c_-1t b temporary proced admin regs supra in that case the statement shall be filed with the internal_revenue_service office that mailed such notice id the information supplied by j g in response to respond- ent’s summons fails to meet this requirement as it was sup- plied to a revenue_agent who worked in illinois during the relevant years as opposed to the irs service_center in atlanta georgia we need not consider whether any statements were filed with the irs office which mailed the nbap because the internal_revenue_service center in atlanta would have been the only place where a statement identifying the gaughfs as indirect partners in gaughf properties could have been filed to cause the fpaa in this case to have been issued untimely sec_301 c - 1t b temporary proced admin regs supra requires an identifying statement be filed at the same service_center where the partnership return was filed atlanta in gaughf properties’ verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gaughf sep jamie gaughf props l p v commissioner the information supplied by j g also fails to satisfy the requirement of sec_301_6223_c_-1t b ii temporary proced admin regs supra that a statement explain that it is furnished to correct or supplement earlier information with respect to the partners in the partnership no such statement is contained in the extensive number of documents supplied by j g with regard to the forms ss-4 it is true that these docu- ments were properly filed with the irs service_center in atlanta georgia however the forms ss-4 do not state that they were filed to correct or supplement earlier information with respect to the partners in the partnership see sec_301_6223_c_-1t b ii temporary proced admin regs supra indeed the forms ss-4 were filed several months before any of the relevant tax returns were filed the forms ss-4 thus also fail to comply with sec_301_6223_c_-1t temporary proced admin regs supra petitioner points to and we have found no other docu- ments in the record which might comply with the require- ments of sec_301_6223_c_-1t temporary proced admin regs supra beyond speculation no testimony was given at trial that any party had filed any such docu- ment which was not contained in the record however peti- tioner has raised the possibility that kpmg filed a proper identifying statement with respondent a possibility which we address separately below whether respondent received an identifying statement conforming with sec_301_6223_c_-1t temporary proced admin regs from kpmg the parties stipulated that respondent issued summonses to kpmg at some unestablished time the relevant stipula- case unless the person filing the statement knows that an nbap has already been mailed to the tmp in such a case the statement shall be filed with the irs office that mailed the nbap id however the nbap in this case was not mailed until date even if the identifying statement had been filed with the irs office which mailed the nbap the same day it was mailed date the statutory period for assessment under sec e would not have closed for another year date in this case the fpaa was issued on date less than a year after the nbap was mailed certain deutsche bank documents provided to respondent in response to an irs summons list mr gaughf gaughf enterprises gaughf properties and bodacious as potentially partici- pating in transactions involving foreign exchange digital options however the list fails to sat- isfy multiple elements of sec_301_6223_c_-1t temporary proced admin regs supra peti- tioner has not argued that the list satisfies the required elements verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gaughf sep jamie united_states tax_court reports tions state attached are a series of irs summonses respondent issued to deutsche bank and its affiliates and respondent also issued summonses to kpmg the deutsche bank summonses requested information identifying clients who had taken part involving foreign exchange digital options the kpmg summonses were not included in evidence in transactions multiple times during pretrial discovery petitioner requested any information respondent had received from kpmg concerning the gaughfs or their entities respondent’s answers to the requests were that he had received no tax- payer identifying information relating to the gaughfs from kpmg and had already supplied petitioner with any informa- tion kpmg had provided neither respondent nor petitioner chose to call a representative of kpmg at trial on brief petitioner claims that respondent bears the bur- den of proof on this issue a burden which he allegedly failed to satisfy because he utterly failed to prove what he received from kpmg or when he received it respondent did not address the issue on brief but has previously argued that he never received an identifying statement conforming with sec_301_6223_c_-1t temporary proced admin regs supra from any entity petitioner’s argument regarding possible information received by kpmg relies only on speculation and the fact that respondent issued summonses to kpmg at some point we first note that even if respondent had received identifying information from kpmg as a result of a summons we believe sec_301_6223_c_-1t b ii temporary proced admin regs supra bars information received as the result of a generic from satisfying section third-party summon sec_28 these answers were set out in a response to interrogatories and a response to a request for production of documents petitioner also made a freedom_of_information_act_request for among other items all communications in connection with the liability of the gaughfs for in date petitioner received information from respondent as a result of the request no correspondence between respondent and kpmg was contained in the information supplied to petitioner we will not infer from respondent’s failure to call a representative of kpmg that resulting testimony would have been unfavorable to respondent see 6_tc_1158 aff ’d 162_f2d_513 10th cir because it appears that petitioner had an equal opportunity to call a representative of kpmg but did not do so see 862_f2d_1282 7th cir 469_f2d_1183 9th cir aff ’g on this issue rev’g on another issue 51_tc_337 grossman v commissioner tcmemo_1996_452 aff ’d 182_f3d_275 4th cir verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gaughf sep jamie gaughf props l p v commissioner c -1t temporary proced admin regs supra sec_301_6223_c_-1t b ii temporary proced admin regs supra requires identifying statement e xplain that it is furnished to correct or supple- ment earlier information with respect to the partners in the partnership information provided in response to a generic third-party_summons would not meet this requirement that an we also find that the testimony and the lack of any substantiating evidence favor the proposition that kpmg never filed a statement identifying the gaughfs as indirect partners in gaughf properties in response to the summonses or otherwise ms nall and the gaughfs testified that they did not know whether kpmg had ever filed an identifying statement with respondent while it is not exceptionally strong evidence that ms nall was unaware of any statement given the fact she left kpmg in and was unable at trial to remember many of her dealings with the gaughfs we find it is strong evidence that the gaughfs were not aware of any statement filed by kpmg although nothing in sec_301_6223_c_-1t temporary proced admin regs supra would have required kpmg to notify the gaughfs had it filed an identifying statement we believe it to be highly unlikely that kpmg would unilaterally file such a statement without providing notification to the gaughfs in addition to ms nall and the gaughfs both the irs rev- enue agent involved in the j g investigation and the rev- enue agent assigned to audit returns of the gaughfs and their related entities for tax_year were called to testify at trial the former testified that he was pretty sure a sum- mons had been issued to kpmg but did not testify whether kpmg had provided respondent with any documents in response to a summons or otherwise the latter testified that he had no knowledge of any contact between respondent and kpmg and that there were not any statements identifying the gaughfs as partners in gaughf properties in the docu- ments he received or in the administrative file he main- tained as previously discussed information provided in response to a generic third-party_summons would not satisfy sec_301_6223_c_-1t temporary proced admin regs supra this revenue_agent was not aware that respondent had issued summonses to kpmg verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gaughf sep jamie united_states tax_court reports although petitioner argues that other information may have been filed by kpmg not in response to a summons no evi- dence or testimony supports this theory it is entirely specu- lative considering the above facts we find that the prepon- derance of the evidence favors respondent’s position that kpmg never filed a statement identifying the gaughfs as indirect partners in gaughf properties we therefore reject petitioner’s argument on this point whether the requirements of sec_301_6223_c_-1t temporary proced admin regs were satisfied because respondent actually used information in his possession which identified the gaughfs as indirect partners in gaughf properties petitioner argues that although respondent is not required to use identifying information not furnished within the meaning of sec_301_6223_c_-1t temporary proced admin regs supra the fact that respondent did obtain and actually use such information during his investigation satis- fied the regulation and triggered the running of the one-year period described in section e petitioner claims that given the date on which respondent first obtained and used information identifying the gaughfs as indirect partners in gaughf properties the one-year period closed before respondent issued the fpaa in support of its argument peti- tioner cites sec_301_6223_c_-1t f temporary proced admin regs supra which states that the service may use information in its possession other than information furnished within the meaning of sec_301_6223_c_-1t temporary proced admin regs supra we believe that petitioner’s interpretation of sec_301_6223_c_-1t f tem- porary proced admin regs supra as it relates to section e is incorrect in its entirety sec_301_6223_c_-1t f temporary proced admin regs supra provides- service may use other information in addition to the information on the partnership return and that supplied on statements filed under this section the service may use other information in its possession for example a change in address reflected on a partner’s return in administering sub- chapter c of chapter of the code however the service is not obligated to search its records for information not expressly furnished under this section verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gaughf sep jamie gaughf props l p v commissioner we believe that the permissive language of the regulation does not impose any obligations upon the commissioner see 129_tc_82 and find that the commissioner’s use of identifying information does not trigger the running of the one-year period described in section e before applying section e to extend the statutory period for assessing tax attributable to partnership items the commissioner must often perform an extensive investiga- tion of a partnership in order to determine whether the part- nership properly reported profits and losses the commis- sioner must also engage in further investigation to discover the identity of partners who were not identified on the part- nership return during such an investigation involving an unidentified partner we believe it quite common that the commissioner will at some point come into possession of and use information identifying that partner either to further the investigation or else to contact the unidentified partner as occurred in this case after respondent received the j g documents ruling that use of such information triggers the running of the one-year period described in section e would hamper investigations of partnerships and partners some of which go to great lengths to disguise their incomes losses and identities we do not believe such a trigger to be the intended purpose of the permissive language of sec_301_6223_c_-1t f temporary proced admin regs supra as it relates to section e reading sec_301_6223_c_-1t f temporary proced admin regs supra in conjunction with section e we find that even if the commissioner has and uses identifying information within his possession such use does not trigger the running of the one-year period described in section e so long as that information was not furnished within the meaning of section e as explained by sec_301_6223_c_-1t temporary proced admin regs supra as a result we reject petitioner’s argument on this point in the instant case for example respondent’s investigation spanned several years as a re- sult of the complicated and inconsistently reported transactions which served to mask the prop- er amounts of profits and loss which should have been reported on the various relevant returns verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gaughf sep jamie united_states tax_court reports whether sec_301_6229_e_-1t temporary proced admin regs is invalid petitioner’s final argument regarding section e is that sec_301_6229_e_-1t temporary proced admin regs supra which incorporates sec_301_6223_c_-1t temporary proced admin regs supra regarding the procedure for furnishing additional information for purposes of section e is invalid petitioner argues that while section e merely requires identifying a partner to be furnished to the commissioner sec_301_6223_c_-1t temporary proced admin regs supra restricts the plain meaning of section e by requiring that identifying information be filed with the commis- sioner petitioner also points out that section e con- tains no regulation-enabling language we find that sec_301_6229_e_-1t temporary proced admin regs supra is a valid regulation information we first address petitioner’s point regarding the lack of regulation-enabling language in section e as the supreme court has noted sec_7805 provides the commissioner with explicit authorization to ‘prescribe all needful rules and regulations for the enforcement’ of the internal_revenue_code mayo found for med educ research v united_states u s ll ll 131_sct_704 sec_301_6229_e_-1t temporary proced admin regs supra was issued pursuant to the authority sec_7805 provides to the commissioner fed reg date secondary authority for issuance of the regulation is found in section k which provides the secretary shall prescribe such regulations as may be necessary to carry out the purposes of this subchapter ie subchapter_c of chapter which contains sec_6221 through id we thus find petitioner’s argument on this point has no merit we proceed to petitioner’s primary argument we must fol- low a regulation unless we hold it to be invalid under the while sec_7805 provides that any temporary_regulation shall expire within years after the date_of_issuance of such regulation that section applies only to regulations issued after date technical_and_miscellaneous_revenue_act_of_1988 pub_l_no sec_6232 sec_102 stat pincite thus sec_7805 does not apply to sec_301 e - 1t temporary proced admin regs supra because that regulation was issued in fed reg date verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gaughf sep jamie gaughf props l p v commissioner principles of 467_us_837 under chevron we first ask whether congress has addressed the precise question at issue id pincite if the statute is ambiguous we next ask whether the agency’s chosen interpretation is a reasonable interpretation of the statute id pincite we may not find a regulation to be invalid unless it is ‘arbitrary or capricious in substance or manifestly contrary to the statute ’ mayo found u s at ll s ct pincite quoting house- hold credit servs inc v pfennig 541_us_232 the first issue is whether section e is silent or ambiguous on the issue in question such that the agency has room to interpret the statute chevron u s pincite while we begin our analysis with the statute’s text we must examine the meaning of certain words or phrases in context and also ‘exhaust the traditional tools of statutory construc- tion including examining the statute’s legislative_history to shed new light on congressional intent notwithstanding statutory language that appears superficially clear ’ 551_f3d_1019 d c cir quoting am bankers ass’n v nat’l credit_union admin 271_f3d_262 d c cir thus the question we must answer is whether congress’ intent is clear with respect to the use of the term furnished to the secretary petitioner argues that the word furnish has a meaning distinct from and broader than the word file and that congress clearly intended the broader meaning to apply to identifying information supplied to the commissioner in support of its argument petitioner claims that one may assume that con- gress knows how to use the word ‘file’ when it means the word ‘file’ we turn to the statute itself section e alone uses the word furnish twice and does not use the word file aside from section e section uses the word file four times and does not use the word furnish although those facts offer some slight support for petitioner’s position considering the definitions of the words furnish and file we believe that the intent of congress was not clear with for the sake of simplicity we count all variations on the same word however sec e does reference sec_6222 which uses the word file multiple times verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gaughf sep jamie united_states tax_court reports respect to the use of the term furnished to the secretary in section e merriam-webster’s collegiate dictionary 10th ed includes the following definitions for furnish to provide with what is needed esp to equip with furniture and supply give as this court has previously noted t he longstanding definition of the word ‘filed’ as used in federal statutes is ‘delivered’ 65_tc_528 aff ’d 546_f2d_725 7th cir considering these definitions we find that the words furnish and file are sufficiently similar that barring any further clarification provided in the language or legislative_history of a statute the intent of congress does not clearly prohibit an agency from promulgating regulations which require information to be filed where the relevant statute provides that the information must be furnished the legislative_history is of no aid on this issue the house senate and house conference reports pertaining to the tax equity and fiscal responsibility act of pub_l_no sec_402 stat pincite which enacted section e as well as the reports pertaining to the amendments to section contain no discussion of section e in addition section e has not been amended since its enactment following this logic section e does not clearly bar from promulgating sec_301_6229_e_-1t temporary proced admin regs supra which requires that identifying information be filed with the commissioner the secretary the second issue is whether the regulation is based on a permissible construction of the statute chevron u s pincite if the secretary’s construction is reasonable chevron requires the court to accept that construction even if the secretary’s ‘reading differs from what the court believes is the best statutory interpretation ’ 138_tc_67 quoting 545_us_967 given the similarity between the definitions of the words furnish and file previously discussed we find that sec_301_6229_e_-1t temporary proced admin regs supra is based on a permissible construction of section e verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gaughf sep jamie gaughf props l p v commissioner we find that sec_301_6229_e_-1t temporary proced admin regs supra satisfies both prongs of the chevron analysis it is thus a valid regulation d conclusion regarding the section e issue we find that the gaughfs failed to satisfy the requirements of section e we thus hold that the statutory period for assessing tax attributable to partnership items was still open on date the day the fpaa was issued with respect to the gaughfs iii whether under principles of estoppel respondent should be prevented from asserting the statutory period for assessment was open on date petitioner argues that respondent should be estopped from extending the statutory period for assessment or raising the statutory period for assessment issues considered in this case because respondent effectively entrapped the gaughfs by delaying publication of materials stating that disregarding a short option position when determining basis in a partner- ship is improper delayed in issuing the summons to j g withheld and destroyed evidence including several original forms ss-4 filed on behalf of the four entities involved in the transaction at issue in this case which were destroyed delayed trial by asserting that gaughf prop- erties omitted income resulting from the expiration of the short currency option or sale of the big_number shares of quanta stock at one point owned by gaughf properties lur ed the court into an opinion on the statutory period for assess- ment issue but then asserted alternative issues as the centerpiece of his argument discriminated against the gaughfs as evidenced by his not conceding this case after the highwood partners case was conceded delayed in con- ceding his original position in order to keep the case open long enough to develop new issues raised new issues even though evidence in his possession discredited those positions and those positions were frivolous performed other actions relating to now-conceded issues such as promul- petitioner points out that the commissioner did not publish notice_2000_44 2000_2_cb_255 until date citing helmer v commissioner tcmemo_1975_160 petitioner claims that until notice_2000_44 supra was published it appeared that short options did not constitute a liability for purposes of determining partnership basis verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gaughf sep jamie united_states tax_court reports gating regulations contrary to court precedent and with- holding evidence regarding why those regulations were promulgated and otherwise delayed trial in this case and caused it to be more expensive than necessary in addi- tion petitioner claims that estoppel should apply against respondent with greater force than it applies against a pri- vate citizen most of these arguments are undeveloped but we shall attempt to address them all petitioner claims that estoppel should apply against respondent with greater force than against a private citizen because governmental takings of private property like that pursued here must comport with the fifth_amendment requirement of due process we disagree the parties have stipulated that the court_of_appeals for the district of columbia circuit has appellate jurisdiction in this case that court has recognized that the fundamental principle of equitable_estoppel applies to government agen- cies as well as private parties 628_f2d_168 ndollar_figure d c cir however that court has also recognized that despite the doctrine’s flexibility in disputes between private parties its application to the government must be rigid and sparing 860_f2d_1104 d c cir see also 55_f3d_678 d c cir application of the estoppel doctrine against the government generally requires that government agents engage-by commission or omission-in conduct that can be character- ized as misrepresentation or concealment or at least behave in ways that have or will cause an egregiously unfair result gao v gao personnel appeals bd 698_f2d_516 d c cir in addition we have recognized that the doctrine_of estoppel is to be applied against the commissioner only with utmost caution and restraint 124_tc_56 we proceed to addressing whether the elements necessary to apply estoppel were satisfied the essential elements of estoppel are a false representation was made or a wrong- ful misleading silence maintained the error must be in a statement of fact and not in an opinion or a statement of law the person claiming the benefits of estoppel must be ignorant of the facts the person claiming the benefits must be adversely affected by the acts or statements of the verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gaughf sep jamie gaughf props l p v commissioner person against whom estoppel is claimed and the person claiming the benefits must have reasonably relied on the acts or statements of the party against whom estoppel is claimed id 120_tc_109 see also atc petroleum inc f 2d pincite petitioner takes issue with respondent’s years of mis- leading silence and false representations petitioner claims that there is no doubt that the gaughfs’ advisors would not have led the gaughfs down this helmer path in the fall of or filed their returns in april of had respondent not delayed issuing notice petitioner also takes issue with the amount of time it took respondent to notify the gaughfs and issue the fpaa after the gaughf properties return was filed finally petitioner faults respondent for the three-year period between the issuance of the fpaa and the trial of this issue stating that respondent placed witnesses beyond petitioner’s reach and destroyed documents during this time in addition to failing to timely concede certain legal issues in order to gain additional time to develop other arguments we first address petitioner’s claim that respondent entrapped the gaughfs by delaying issuance of notice_2000_44 supra even if we assumed this delay to be a wrongful misleading silence such silence would still pertain to an issue of law treatment of short options as they relate to basis in a partnership as opposed to an issue of fact because the doctrine_of estoppel is not applicable in a case of misleading statements of law mccorkle v commissioner t c pincite we reject petitioner’s argument on this point we next address whether respondent’s actions taken in the period between when the gaughf properties return was filed and the fpaa was issued satisfy the elements of estoppel again even if we assumed that respondent’s failure to issue the fpaa sooner was a wrongful misleading silence such silence would still pertain to an issue of law whether the statutory period for assessment was open as opposed to an issue of fact we also note that respondent contacted the gaughfs several times during this period including shortly after receipt of the j g documents to advise the gaughfs of petitioner also claims respondent drafted self-serving regulations pertaining to conceded issues during this time verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gaughf sep jamie united_states tax_court reports the investigation into j g we therefore reject petitioner’s argument on this point we next address petitioner’s contention that respondent withheld and destroyed evidence and placed witnesses beyond the reach of petitioner respondent stipulated that he destroyed original forms ss-4 filed on behalf of the four entities involved in the transaction at issue at some point after date however there was no showing that destroying those documents years after they were filed was irregular or that respondent was investigating any of the entities at the time the forms ss-4 were destroyed in addi- tion the loss of the original forms ss-4 did not prejudice petitioner as copies existed and were introduced into evi- dence no evidence that other relevant documents were with- held or destroyed exists petitioner merely speculates that other documents may have been the argument that respondent placed witnesses beyond the reach of petitioner is not sufficient to invoke the doctrine_of estoppel as petitioner has alleged no misstatement of fact in connection with the unavailable witnesses the witnesses petitioner complains of were unavailable on account of criminal investigations health issues or petitioner’s inability to find them as a result we reject petitioner’s argument on this point we note that if petitioner later discovers evidence proving respondent destroyed or withheld relevant documents petitioner has other avenues of recourse available we next address petitioner’s contentions that respondent delayed trial by raising or not timely conceding a multitude of issues and lured this court into writing an opinion on the statutory period for assessment issue but then changed his arguments many of these arguments we have already rejected when we allowed respondent to amend his answer to raise additional issues we note that respondent has shown a willingness to concede issues in this case once having received evidence sufficient to show that no possible issue existed given the confusing and inconsistent positions taken petitioner states that other than the forms ss-4 which were destroyed no one can say what else has been lost the only specific argument petitioner makes with respect to this state- ment regards information potentially provided to respondent by kpmg an argument which we have already found to be contrary to the evidence presented we also note that while respondent destroyed certain tax returns of entities related to the gaughfs but not discussed in this opinion there was no showing that the destruction of these returns prejudiced petitioner in any way verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gaughf sep jamie gaughf props l p v commissioner by gaughf properties the gaughfs and related entities on their tax returns we do not blame respondent for his reluc- tance to concede some issues until he received evidence suffi- cient to confirm that his stated argument was incorrect we also believe that respondent’s decisions to raise or concede certain issues are more analogous to opinions or statements of law rather than statements of fact and that respondent’s actions did not amount to false representa- tion or misleading silence we therefore reject petitioner’s argument on this point we reject petitioner’s argument regarding promulgation of regulations on the ground that the issuance of a regulation does not amount to a statement of fact rather the regulation is a statement of law with regard to the underlying reason for issuing regulations we disregard this issue on the ground that petitioner has shown no reliance on any under- lying reasons for issuance we also note that no new regula- tions were promulgated after the fpaa with respect to section e the section under which we have decided this case with regard to the new sec_6501 regulation sec_301_6501_e_-1 proced admin regs we also note that although the supreme court rejected the regulation on grounds that the statute it applied had already been inter- preted by that court and no different consistent construction was available for adoption by the commissioner we do not believe it was promulgated in bad faith see united_states v home concrete supply llc u s ll 132_sct_1836 we finally address petitioner’s argument that respondent discriminated against the gaughfs by not conceding this case petitioner harps on the fact that respondent amended his answer in part to raise the issue of whether gaughf properties omitted income resulting from the sale of the big_number shares of quanta stock at one point owned by gaughf properties petitioner states that respondent knew this argument was entirely incorrect because the j g documents in respondent’s possession con- tained a trade confirmation that the big_number shares were sold by bodacious rather than gaughf properties however we recognize that gaughf properties did not file any information regarding distribution of quanta stock to a partner upon liquidation in addition respondent conceded this issue less than a month after amending his answer presumably upon receiving additional evi- dence that his position was incorrect given the confusion resulting from gaughf properties’ tax_return and respondent’s willingness to concede the issue before trial we do not believe re- spondent raised the issue in bad faith even if respondent did petitioner has not shown that it was prejudiced by the fact this issue was raised that it was ignorant of the facts regarding this issue or that respondent’s raising this issue amounted to a statement of fact rather than a statement of law petitioner claims respondent will not reveal the reasons for issuing certain regulations verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gaughf sep jamie united_states tax_court reports after the highwood partners case was conceded we find this argument inapplicable in an estoppel context because the decision to concede a case is analogous to an opinion or legal statement rather than a factual statement that no false rep- resentation or misleading silence resulted and that there was no showing that the gaughfs reasonably relied on the concession in addition it has long been the position of this court that our responsibility is to apply the law to the facts of the case before us and determine the tax_liability of the parties before us how the commissioner may have treated other taxpayers has generally been considered irrele- vant in making that determination 65_tc_1014 we therefore reject petitioner’s argument on this point in sum petitioner has alleged that respondent has caused a multitude of delays lost documents unavailable wit- nesses faded memories and horrible expense s among other things however petitioner gaughf properties the gaughfs and other relevant entities are responsible for many of the delays and changed positions taken by respondent through their implementation of a complex trans- action to increase basis in a partnership their inconsistent and incomplete reporting of facts regarding the transaction and their failure to list the gaughfs as indirect partners in gaughf properties these facts provide additional support for our decision to reject all of petitioner’s estoppel argu- ments based on delay of the case considering the facts and law previously discussed we reject all of petitioner’s arguments regarding the estoppel even addressing this issue in a constitutional context we do not believe petitioner would prevail to prevail on an allegation of discrimination a taxpayer must meet both requirements of a two-pronged standard the taxpayer must first demonstrate that others similarly situated have not been singled out for adverse treatment and second that the commissioner singled it out for irrational or impermissible reasons such as race religion or the desire to prevent the exercise of constitutional rights 74_tc_720 40_fedclaims_828 petitioner has not argued any facts which would tend to satisfy the second prong and has produced insufficient evidence to satisfy the first prong as previously discussed the failure to list the gaughfs as indirect partners on the gaughf properties partnership return was not a violation of any code section or regulation however it did serve to keep the statutory period for assessment open under sec e while not a violation of law the failure to report the gaughfs as indirect partners almost certainly delayed any investigation by respondent the fact that sec e holds the statutory period for assess- ment open potentially indefinitely when an indirect_partner is not reported on a partnership return implicitly recognizes that failure to list an indirect_partner may significantly delay any investigation by the commissioner verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gaughf sep jamie gaughf props l p v commissioner issue and find that the doctrine_of estoppel does not preclude respondent’s assertion that the statutory period for assess- ment remained open on the date the fpaa was issued iv conclusion we find the statutory period for assessing tax attributable to partnership items was open under section e with respect to the gaughfs on date the date the fpaa was issued we also find that the doctrine_of estoppel does not preclude respondent’s assertion that the statutory period for assessment was open on that date in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued as to the period of limitations issue f verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gaughf sep jamie
